Citation Nr: 1327536	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  11-06 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a left knee disability to include as secondary to service-connected right ankle fracture.

2. Entitlement to service connection for a left hip disability to include as secondary to service-connected right ankle fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1975 to November 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional office (RO).  

The Veteran was scheduled for a hearing in May 2011 before a Veterans Law Judge.  In April 2011, the Veteran withdrew his request for a hearing.  

The claim of service connection for a left knee disability to include as secondary to a service-connected right ankle disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no evidence of a current disability of the left hip.


CONCLUSION OF LAW

The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.303, (2012).







The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A November 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a January 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  




A VA examination was conducted in December 2009.  The VA examiner conducted a clinical evaluation, reviewed the medical history, and described the current condition of the left hip in sufficient detail so that the Board's evaluation is an informed determination.  The examination is adequate for rating purposes, but only with respect to the issue of service connection for a left hip disability.  38 C.F.R. § 3.159(c) (4); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  For this reason, the remaining claim is remanded.  
	
There is no indication in the record that any additional evidence, relevant to the claim decided, is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); see also Dingess/Hartman, 19 Vet. App. at 486.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. §§ 1110, 1131.







Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§1110 and 1131 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. 3.303(b).

Service connection may also be granted for disability shown after service, when all the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. 3.303(d).

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1137 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a).


Service connection may also be warranted for a disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a) (West 2002).  As the Veteran did not serve in combat, the combat provision of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact. Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b) (West 2002).

Facts

The service treatment records do not document a left hip injury and there are no complaints of left hip pain or symptoms in service.

After service, private treatment records from March 2008 indicate the Veteran complained of bilateral hip pain.  VA records since 2009 also show the Veteran has complained of left hip pain.  At several VA appointments, the Veteran attributed his left hip pain to his altered gait that stems from his service-connected right ankle disability.  X-rays in April 2009 and August 2009 did not reveal any hip abnormalities.  Additionally, multiple physical examinations revealed no signs of hip joint pathology.  For example, in August 2009 a VA physician found no signs of a true hip arthrosis after a physical examination.  In October 2009, a VA physician assessed that the Veteran experienced sacroiliac joint dysfunction rather than a hip disability.  

On VA examination in December 2009, the left hip was examined and found normal.  The examiner provided an assessment of left hip arthralgia and noted that although the Veteran experiences discomfort in his left hip, there is no evidence of a primary hip disease.  The examiner indicated that the tingling in his left toes coupled with his left hip pain suggested a spinal origin of the left hip pain.

Analysis

The first required element of a successful service connection claim is a current disability.  Based on the record, a current left hip disability, injury or disease, has not been established.  There is no radiological evidence of any pathology, including arthritis of the left hip.  The VA records show sacroiliac joint dysfunction as the likely source of the hip pain and there is no discernible hip disability.  



As for the assessment of left hip arthralgia, arthralgia is not a clinically identifiable disease, but rather is no more than another way of stating that a person has joint pain.  Arthralgia is defined as pain in a joint.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

Although the Veteran is competent to describe pain, pain without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Whereas here, the determinative issue involves a question of a medical diagnosis, competent medical evidence is required to substantiate the claim unless the disability is one capable of lay observation.  The Veteran as lay person is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 As a lay person, the Veteran is not qualified through specialized education, training, or experience to diagnose a left hip disability due to a disease or injury.  For this reasons, the Veteran's lay evidence is not competent evidence.  As the lay evidence is not competent evidence and as there is no competent medical evidence of a left hip disability, there can be no valid claim of service connection.

As the preponderance of the evidence is against the claim of service connection, there is no doubt to be resolved.  And service connection is not warranted.


ORDER

Service connection for a left hip disability is denied.









REMAND

The Veteran asserts that his left knee disability is related to his service-connected right ankle fracture.  As the evidence of record is insufficient to decide the applicable theory of service connection, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine:

Whether the left knee left knee disability is aggravated by the service-connected right ankle fracture.

In this context, "aggravation" means a chronic or permanent worsening of the left knee disability as opposed to a temporary flare-up of symptoms.

The Veteran's file must be reviewed by the VA examiner.

2.  After the above development, adjudicate the claim of service connection.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


